Dismissed and Memorandum Opinion filed July 29, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00550-CR
____________
 
FRANCISCO RODRIGUEZ, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 339th District Court
Harris County, Texas
Trial Court Cause No. 1260507
 

 
MEMORANDUM
OPINION
Appellant entered a guilty plea to a third offense of theft
of less than $1,500.  In accordance with the terms of a plea bargain agreement
with the State, the trial court sentenced appellant on April 26, 2010, to
confinement for two years in the State Jail Division of the Texas Department of
Criminal Justice.  Appellant filed an untimely pro se notice of appeal on June
14, 2010.  We dismiss the appeal. 
A defendant’s notice of appeal must be filed within thirty
days after sentence is imposed when the defendant has not filed a motion for
new trial.  See Tex. R. App. P. 26.2(a)(1). 
A notice of appeal which complies with the requirements of Rule 26 is essential
to vest the court of appeals with jurisdiction.  Slaton v. State, 981
S.W.2d 208, 210 (Tex. Crim. App. 1998).  If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the
appeal.  Under those circumstances it can take no action other than to dismiss
the appeal.  Id.
In addition, the trial court entered a certification of the
defendant’s right to appeal in which the court certified that this is a plea
bargain case, and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court’s certification is included
in the record on appeal.  See Tex.
R. App. P. 25.2(d).  The record
supports the trial court’s certification.  See Dears v. State, 154
S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss the appeal.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Boyce.
Do Not Publish — Tex. R. App. P. 47.2(b).